BASKIN, Judge.
We reverse the order adjudging defendant R. M. delinquent. Defendant’s conviction of grand theft was not supported by the evidence; the state failed to prove that R. M. knew the bicycle had been stolen. State v. Lewis, 364 So.2d 1223 (Fla.1978); State v. Allen, 362 So.2d 10 (Fla.1978); Fisk v. State, 138 Fla. 815, 190 So. 10 (1939); R.A.L. v. State, 402 So.2d 1337 (Fla. 3d DCA 1981); A.R. v. State, 393 So.2d 1174 (Fla. 3d DCA 1981). Defendant’s unrefuted explanation that he borrowed the bicycle from a friend precluded conviction under section 812.014, Florida Statutes (1979).
Reversed with directions to discharge defendant.
HENDRY, J., dissents.